ICJ_131_ConstructionWallOPT_UNGA_NA_2004-01-30_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

ORDER OF 30 JANUARY 2004

2004

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 30 JANVIER 2004
Official citation:

Legal Consequences of the Construction of a Wall
in the Occupied Palestinian Territory,
Order of 30 January 2004, I. C.J. Reports 2004, p.

Mode officiel de citation:

Conséquences juridiques de l'édification d'un mur
dans le Territoire palestinien occupé,

ee)

ordonnance du 30 janvier 2004, C.J. Recueil 2004, p. 3

 

Sales number
ISSN 0074-4441 N° de vente:

ISBN 92-1-070988-8

 

879

 

 
30 JANUARY 2004

ORDER

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

CONSEQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR |
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

30 JANVIER 2004

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 2004 2004
30 janvier
Rôle général
30 janvier 2004 n° 131

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: M. Sui, président; M. RANJEVA, vice-président; MM.
GUILLAUME, KOROMA, VERESHCHETIN, M Hiccins, MM.
PARRA-ARANGUREN, KOONMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, OWADA, SIMMA, TOMKA, juges; M. COUVREUR,

greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 17, 24, 48 et 68 du Statut de la Cour ainsi que le para-
graphe 2 de l’article 34 et le paragraphe | de l’article 102 de son Règlement,

Vu la résolution A/RES/ES-10/14 de la dixième session extraordinaire
d'urgence de l’Assemblée générale des Nations Unies, par laquelle
l'Assemblée a décidé de demander à la Cour, conformément à l’article 65
du Statut de cette dernière, de rendre d'urgence un avis consultatif sur la
question énoncée dans ladite résolution,

Vu l'ordonnance rendue par la Cour le 19 décembre 2003, dans laquelle
celle-ci a, entre autres, jugé que l'Organisation des Nations Unies et ses
Etats Membres étaient, conformément au paragraphe 2 de l'article 66 du

4
ÉDIFICATION D'UN MUR (ORDONNANCE 30 I 04) 4

Statut, susceptibles de fournir des renseignements sur l’ensemble des
aspects soulevés par la question soumise à la Cour pour avis consultatif,
et a organisé la suite de la procédure en l’espèce,

Rend l'ordonnance suivante:

1. Considérant que, le 31 décembre 2003, le Gouvernement d’Israél a
adressé une lettre au greffier de la Cour, dans laquelle il se référe a la
composition de celle-ci aux fins de l’ordonnance qu'elle a rendue le
19 décembre 2003, et fait, entre autres, observer qu’«un membre de la
Cour qui, au cours des dernières années, a joué un rôle de premier plan
dans la session extraordinaire d’urgence dont ¢mane précisément la
demande d’avis consultatif» participait aux décisions rendues en |’espéce;

2. Considérant que, dans cette même lettre, le Gouvernement d'Israël
a en outre indiqué que

«La résolution A/RES/ES-10/14 par laquelle l'avis consultatif a été
demandé situe clairement la requête dans le cadre plus vaste du dif-
férend arabo-israélien/israélo-palestinien. La nature essentiellement
contentieuse de l'instance est également reconnue par la Cour à tra-
vers l'invitation que celle-ci a adressée à la Palestine à participer a
Yaffaire. I n’est guère approprié de la part d’un membre de la Cour
de participer au règlement d’une affaire dans laquelle il a eu à jouer
un rôle actif, officiel et public en tant que défenseur d’une cause qui
se trouve en litige en l’espèce. Israël adressera au président de la
Cour une correspondance distincte sur cette question, en application
du paragraphe 2 de l’article 34 du Règlement de la Cour»;

3. Considérant que, le 15 janvier 2004, le Gouvernement d'Israël a
adressé une lettre confidentielle au président de la Cour en vertu du para-
graphe 2 de l’article 34 du Règlement, dans laquelle il a cité le juge Ela-
raby comme étant le membre de la Cour auquel il avait été fait référence
dans sa lettre précédente, et a entendu attirer l’atténtion du président sur
des faits que son gouvernement considérait comme susceptibles d’être
pertinents au regard de la participation du juge Elaraby en l'espèce;

4. Considérant que le Gouvernement d'Israël a, dans sa lettre confi-
dentielle, évoqué non seulement la participation du juge Elaraby à la
dixième session extraordinaire d’urgence de l’Assemblée générale, mais
également ses activités passées en tant que conseiller juridique principal
du ministère des affaires étrangères égyptien (1976-1978 et 1983-1987),
ainsi qu’en tant que conseiller juridique de la délégation égyptienne à la
conférence de paix de Camp David sur le Moyer-Orient de 1978, et sa
participation a diverses initiatives qui ont fait suite a la signature du
traité de paix israélo-égyptien de 1979 concernant. la mise en place d’un
régime d’autonomie en Cisjordanie et dans la bande de Gaza; considé-
rant que le Gouvernement d’Israél a en outre fait état du compte rendu,
paru dans la presse, d’un entretien accordé par le juge Elaraby à un jour-
nal égyptien en août 2001, qui rapporte le point cle vue du juge Elaraby
sur des questions concernant Israël;
ÉDIFICATION D'UN MUR (ORDONNANCE 30 I 04) 5

5. Considérant que la lettre du Gouvernement d’Israél affirme en
conclusion que le juge Elaraby, tant dans l’exercice de ses précédentes
fonctions que dans des déclarations par lesquelles il a exprimé son
Opinion, a activement manifesté son opposition à [sraél, notamment sur
des questions portant directement sur certains aspects du probléme dont
la Cour est à présent saisie;

6. Considérant que, dans l'affaire des Conséquerces juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, la
Cour s'était prononcée sur des objections présentées par le Gouverne-
ment sud-africain en vertu du paragraphe 2 de I’article 17 du Statut a la
participation de trois membres de la Cour à la procédure; que ces objec-
tions se fondaient «sur des déclarations que ces membres avaient faites, à
l’époque où ils représentaient leur gouvernement, devant des organes des
Nations Unies s’occupant de problèmes relatifs au Sud-Ouest africain ou
sur leur participation en la même qualité aux travaux de ces organes»;
que la Cour était parvenue à la conclusion que de telles activités n’appe-
laient pas l’application du paragraphe 2 de l’article 17 (C.LJ. Recueil
1971, p. 18, par. 9);

7. Considérant que le paragraphe 2 de l’article 17 du Statut exclut que
les membres de la Cour puissent participer au réglement d’une affaire
dans laquelle «ils sont antérieurement intervenus comme agents, conseils
ou avocats de l’une des parties, membres d’un tribunal national ou inter-
national, d’une commission d’enquéte, ou a tout autre titre»;

8. Considérant que les activités du juge Elaraby dont il est fait état
dans la lettre du Gouvernement d’Israéi en date du 15 janvier 2004 ont
été accomplies en qualité de représentant de son pays, la plupart du
temps de nombreuses années avant que la questicn de l’édification d’un
mur dans le territoire palestinien occupé, aujourd'hui soumise à la Cour
pour avis consultatif, ait surgi; que cette question n’a été soulevée dans le
cadre de la dixième session extraordinaire d’urgence de l’Assemblée géné-
rale qu'après que le juge Elaraby avait cessé de participer à cette session
en tant que représentant de l'Egypte; que, dans l’entretien accordé à un
journal en août 2001, le juge Elaraby n’a exprimé aucune opinion sur la
question posée dans la présente espèce: que dès lors l'intéressé ne saurait
être regardé comme étant «antérieurement intervenu» dans l'affaire à
quelque titre que ce soit;

La Cour,
Par treize voix contre une,

Décide que les éléments portés à l'attention de la Cour par la lettre
du Gouvernement d’Israël en date du 31 décembre 2003, ainsi que par la
lettre confidentielle ultérieure en date du 15 janvier 2004, ne sont pas
de nature à empêcher le juge Elaraby de siéger en la présente espèce.

pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,

6
ÉDIFICATION D'UN MUR (ORDONNANCE 30 I 04) 6

Koroma, Vereshchetin, M™° Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Owada, Simma, Tomka, juges;

CONTRE : M. Buergenthal, juge.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, a La Haye, le trente janvier deux mille quatre. en deux exemplaires,
dont l’un restera déposé aux archives de la Cour et l’autre sera transmis
au Gouvernement d’Israél.

Le président,
{ Signé) Sui Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR.

M. le juge BUERGENTHAL joint à l’ordonnance l'exposé de son opinion
dissidente.

(Paraphé) JYS.
(Paraphé) Ph.C.
